Filed 3/9/21 Westlands Water Dist. v. County of San Joaquin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT


 WESTLANDS WATER DISTRICT,
                                                                                             F081181
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. 19CECG03887)
                    v.

 COUNTY OF SAN JOAQUIN et al.,                                                            OPINION
           Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.

         Freeman Firm, Thomas H. Keeling; Law Office of Roger B. Moore and Roger B.
Moore for Defendants and Appellants.
         Kronick, Moskovitz, Tiedemann & Girard, Daniel J. O’Hanlon, William T,
Chisum, and Carissa M. Beecham for Plaintiff and Respondent.
                                                        -ooOoo-
         A validation action is a unique proceeding for declaratory relief governed by Code
of Civil Procedure sections 860 through 870.5.1 Respondent Westlands Water District

         1Unless    otherwise specified, all further statutory references are to the Code of Civil
Procedure.
initiated such an action to obtain judicial approval of a contract between it and the federal
government. The deadline for interested parties to appear in the case and contest the
validity of the contract was December 16, 2019.
        On December 16, 2019, the Counties of San Joaquin and Trinity (appellants)
attempted to electronically file an answer to the validation complaint. Appellants are
statutorily exempt from filing fees and thus submitted their pleading without payment of
a first appearance fee. The next morning, appellants were informed the filing had been
rejected for lack of a claim of exemption on the face of the pleading. Appellants added
the words “Exempt From Filing Fee Government Code § 6103” to the caption page of
their answer and resubmitted it for filing. The document was accepted and electronically
file stamped at 2:04 p.m., December 17, 2019.
        A dispute arose over the filing date of the answer. The pleading was found to be
untimely, which effectively barred appellants from participating in the lawsuit.
Appellants claim this ruling was erroneous as a matter of law.
        Subject to conditions set forth in section 1010.6, trial courts may permit or require
electronic filing of documents in civil actions. One condition is “[a]ny document
received electronically by the court between 12:00 a.m. and 11:59:59 p.m. on a court day
shall be deemed filed on that court day.” (Id., subd. (b)(3).) Respondent does not dispute
that appellants’ pleading was received by the Fresno Superior Court on December 16,
2019.
        There is no legal requirement for a public entity to declare an exemption from
filing fees on the face of its pleadings. Because appellants complied with all statutes and
rules governing the filing of their answer, we reverse the trial court’s finding of
untimeliness.
                  FACTUAL AND PROCEDURAL BACKGROUND
        On October 25, 2019, respondent filed a validation complaint in the Fresno
Superior Court. The complaint named as defendants “All Persons Interested in the

                                              2.
Matter of the Contract Between the United States and Westlands Water District Providing
for Project Water Service, San Luis Unit and Delta Division and Facilities Repayment.”
(Some capitalization omitted.) Pursuant to sections 861 and 861.1, service was
accomplished by publication of a summons in two newspapers. The summons stated, in
relevant part: “All persons interested in this matter may contest the legality or validity of
the matter by appearing and filing a written answer to the complaint not later than
December 16, 2019.”
       Subject to exceptions not applicable here, the Fresno Superior Court requires
electronic filing in civil cases. (Super. Ct. Fresno County, Local Rules, rule 4.1.2(A).)2
“The electronic filing of documents must be effected using the Court’s electronic service
providers.” (Id., local rule 4.1.2(D)(1); former local rule 4.1.13(D).) On December 16,
2019, appellants attempted to file an answer to the complaint “utilizing the Odyssey
eFileCA filing service offered through the Fresno County Superior Court website.”3
       Appellants initially received two written confirmations generated by the Odyssey
eFileCA system. The first confirmation was an “Envelope Receipt” showing the
pleading had been assigned a numerical “Envelope ID” and was “[s]ubmitted” at 3:37
p.m. The second message was an e-mail, automatically generated by the Odyssey
eFileCA system and sent at 3:38 p.m., stating, “The filing … has been submitted to the
clerk’s office for review. A notification email will be sent after the filing is processed.”
       On December 17, 2019, at 9:23 a.m., appellants received an e-mail from Odyssey
eFileCA stating, “[Your filing] has been reviewed and has been returned for further

       2All   further references to local rules are to those of the Fresno Superior Court.
        We take judicial notice of local rule 4.1.2. (Evid. Code, §§ 452, subd. (e), 459, subd. (a).)
Prior to January 1, 2021, provisions concerning electronic filing were set forth in former local
rule 4.1.13. Appellants’ unopposed request for judicial notice of former local rule 4.1.13 is
granted.
       3The quoted  language is taken from a sworn declaration of the legal assistant who
performed the task of submitting the pleading for electronic filing.


                                                  3.
action. Please refile with the corrections outlined below. Please contact your local Court
for further information.” Elsewhere in the e-mail, the following remarks were attributed
to the “Clerk’s Office”: “Rejected. First appearance fee is required for answering
parties. If parties are government exempt, it must state that along with the code
somewhere on the first page.”
       A legal assistant for appellants’ counsel called the superior court and was
reportedly told “by the clerk that if [appellants] simply put the fee exemption words on
the caption page the filing would be accepted.” Appellants added the following language
to the caption page of their answer: “Exempt From Filing Fee Government Code
§ 6103.” (Boldface omitted.) At 2:04 p.m., appellants resubmitted the pleading through
Odyssey eFileCA and received the same type of “Envelope Receipt” as before.
Approximately 41 minutes later, appellants received an e-mail from Odyssey eFileCA
stating, “[Your filing] was reviewed and accepted by the clerk’s office.” The pleading
was electronically file stamped with this notation: “E-FILED [¶] 12/17/2019 2:04 PM.”
       On December 30, 2019, respondent filed a motion for entry of a judgment in its
favor (similar in substance to a motion for summary judgment). The moving papers
focused on the merits of the validation complaint, but respondent also claimed appellants’
answer to the complaint was “time barred.” The argument was factually based on
appellants’ alleged failure to meet the filing deadline provided in the summons. The
legal basis for the argument was section 862, which states: “Jurisdiction shall be
complete after the date specified in the summons. Any party interested may, not later
than the date specified in the summons, appear and contest the legality or validity of the
matter sought to be determined.”
       Appellants filed an opposition to respondent’s motion. In a short discussion
regarding the timeliness of their answer, appellants argued the pleading was submitted to
the court on the deadline specified in the summons. The written opposition contained no
legal argument on this issue. Appellants’ factual argument was supported by a

                                             4.
declaration from the legal assistant who had electronically submitted the answer, along
with the documents confirming dates and times of the filing activity.
       The trial court issued a tentative ruling indicating respondent’s motion would be
denied. However, the trial court also tentatively found appellants’ answer was “filed
after the December 16, 2019, deadline.” No analysis was provided in support of this
conclusion. The pleading was deemed “untimely” based on section 862 and the
following language in City of San Diego v. San Diegans for Open Government (2016) 3
Cal.App.5th 568 at page 579:

       “We view the time limit established by section 862 like a statute of
       limitations. Put differently, if any interested party appears in a validation
       action after the time period permitted by the applicable summons, the
       government would have a valid defense, preventing that interested party
       from further challenging the government’s proposed action.”
       When the motion was heard, appellants argued their answer should be considered
filed as of the date it was first received by the superior court, i.e., December 16, 2019.
Several authorities were cited in support of this argument, including section 1010.6,
subdivision (b)(3) (section 1010.6(b)(3)), rule 2.253(b)(6) of the California Rules of
Court, and former (but then-current) local rule 4.1.13. The hearing concluded with the
matter being taken under submission.
       On March 16, 2020, the trial court issued an unsigned minute order summarily
adopting its tentative ruling. Appellants filed a notice of entry of order on April 10,
2020. A notice of appeal followed.
       In May 2020, appellants and two groups of similarly situated defendants filed a
motion in the trial court to stay the action pending the outcomes of their respective
appeals. The other moving parties had also filed answers that were found to be untimely.
In July 2020, respondent filed a “renewed” motion for entry of judgment in its favor,




                                              5.
which has yet to be ruled upon. In August 2020, the trial court granted appellants’
motion to stay the proceedings.4
                                       DISCUSSION
I.     Appealability
       Respondent has moved to dismiss the appeal, arguing the challenged ruling was
made in a nonappealable order. “Section 904.1, which codifies the general list of
appealable judgments and orders, also effectively codifies the common law one-final-
judgment rule. Under this rule, an appeal lies only from a final judgment that terminates
the trial court proceedings by completely disposing of the matter in controversy.”
(Walton v. Mueller (2009) 180 Cal.App.4th 161, 172, fn. 9.)
       Respondent claims the minute order is not a “judgment” for purposes of section
904.1, subdivision (a)(1), and does not fall within other categories of orders listed in the
statute. Respondent also argues the minute order cannot be construed as a dismissal since
it is unsigned. Pursuant to section 581d, dismissals “shall be in the form of a written
order signed by the court and filed in the action and those orders when so filed shall
constitute judgments ….”
       Appellants rely on the principle that “‘[i]t is not the form of the decree but the
substance and effect of the adjudication which is determinative.’” (Griset v. Fair
Political Practices Com. (2001) 25 Cal.4th 688, 698.) They argue the trial court’s
finding of untimeliness was a dispositive ruling and is therefore appealable. In the
alternative, appellants ask us to treat the appeal as a petition for writ relief. (See H.D.
Arnaiz, Ltd. v. County of San Joaquin (2002) 96 Cal.App.4th 1357, 1366 [“An appellate
court has discretion to treat a purported appeal from a nonappealable order as a petition




       4Respondent’s  unopposed motion to augment the record on appeal with material
concerning the information in this paragraph is hereby granted.


                                              6.
for writ of mandate”].) We agree with appellants’ first argument and need not treat the
appeal as a writ petition.
       “A judgment is the final determination of the rights of the parties in an action or
proceeding.” (§ 577.) “‘As a general test, which must be adapted to the particular
circumstances of the individual case, it may be said that where no issue is left for future
consideration except the fact of compliance or noncompliance with the terms of the first
decree, that decree is final.’” (Griset v. Fair Political Practices Com., supra, 25 Cal.4th
at p. 698.) Accordingly, “it has long been the settled rule that in a case involving
multiple parties, a judgment is final and appealable when it leaves no issues to be
determined as to one party.” (Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th
493, 506.)
       “A validation action ‘is a lawsuit filed and prosecuted for the purpose of securing
a judgment determining the validity of a particular … governmental decision or act.’”
(Davis v. Fresno Unified School Dist. (2020) 57 Cal.App.5th 911, 927.) As discussed,
respondent’s lawsuit seeks to establish the validity of a contract between it and the
federal government. Appellants are not specifically named in the complaint, but section
861 “grants jurisdiction of ‘all’ interested parties by publication of summons.” (Green v.
Community Redevelopment Agency (1979) 96 Cal.App.3d 491, 500.) “Section 862 states
that any interested party may not later than the date specified in the summons appear and
contest the legality and validity of the matter sought to be determined.” (Ibid.) The
deadline established by the summons is the functional equivalent of a statute of
limitations. (City of San Diego v. San Diegans for Open Government, supra, 3
Cal.App.5th at p. 579.)
       The trial court’s ruling includes both a finding of untimeliness and statements
regarding the preclusive effect of its finding. The order effectively bars appellants “‘from
further challenging the government’s proposed action.’” (Quoting City of San Diego v.
San Diegans for Open Government, supra, 3 Cal.App.5th at p. 579.) Unlike a defaulted

                                             7.
defendant in an ordinary civil case, appellants have no recourse under section 473
because “the statute does not offer relief from mandatory deadlines deemed jurisdictional
in nature.” (Maynard v. Brandon (2005) 36 Cal.4th 364, 372.)
       Appellants argue there is no reason to believe an order of dismissal was or is
forthcoming because, “[i]n effect, the trial court ruled that [appellants] were never parties
at all to [the] action ….” The point is well taken, and we agree the appeal is not
premature for lack of a signed dismissal order. As between respondent and appellants,
the challenged ruling leaves no issues for future consideration and constitutes a final
determination of appellants’ rights in this lawsuit. For those reasons, the ruling qualifies
as a judgment under section 577 and may be treated as such for purposes of section
904.1. Respondent’s motion to dismiss is therefore denied.
II.    Law and Analysis
       The question presented is whether, for purposes of meeting a filing deadline, the
date of a trial court’s receipt of an electronically submitted pleading constitutes the filing
date of the pleading. This question presumes the pleading is actually filed. “Because this
issue involves the application of law to undisputed facts, we review the matter de novo.”
(Martinez v. Brownco Construction Co. (2013) 56 Cal.4th 1014, 1018.) Our analysis
involves the interpretation of statutes and rules, which are questions of law subject to our
independent review. (Lopez v. Sony Electronics, Inc. (2018) 5 Cal.5th 627, 633.)
       “Our fundamental task in interpreting a statute is to determine the Legislature’s
intent so as to effectuate the law’s purpose. We first examine the statutory language,
giving it a plain and commonsense meaning … in the context of the statutory framework
as a whole ….” (Coalition of Concerned Communities, Inc. v. City of Los Angeles (2004)
34 Cal.4th 733, 737.) “If the language is clear, courts must generally follow its plain
meaning unless a literal interpretation would result in absurd consequences the
Legislature did not intend.” (Ibid.) If the language is ambiguous, we “may consider



                                              8.
other aids, such as the statute’s purpose, legislative history, and public policy.” (Ibid.)
The same principles apply to our interpretation of the California Rules of Court. (Life v.
County of Los Angeles (1990) 218 Cal.App.3d 1287, 1296.)
        Section 1010.6 governs the electronic service and filing of documents. The statute
imposes conditions upon a trial court’s adoption of local rules for electronic filing, and
those conditions are supplemented by the California Rules of Court. (§ 1010.6, subds.
(b), (f), (g); see Elkins v. Superior Court (2007) 41 Cal.4th 1337, 1351 [“A trial court is
without authority to adopt local rules or procedures that conflict with statutes or with
rules of court adopted by the Judicial Council”].) As stated in the current and former
versions of section 1010.6(b)(3), “Any document received electronically by the court
between 12:00 a.m. and 11:59:59 p.m. on a court day shall be deemed filed on that court
day.”
        The word “shall” ordinarily connotes a mandatory or directory duty. (Woodbury
v. Brown-Dempsey (2003) 108 Cal.App.4th 421, 433.) Recent changes in the law add
context and limitations to section 1010.6(b)(3). (See further discussion, post.) But at the
time appellants filed their answer, section 1010.6(b)(3) was self-explanatory and required
no further statutory construction. (See Voices of the Wetlands v. State Water Resources
Control Bd. (2011) 52 Cal.4th 499, 519 [“If the language is unambiguous, the plain
meaning controls”].)
        Rule 1.20 of the California Rules of Court (rule 1.20) is entitled, “Effective Date
of Filing.” (Boldface omitted.) It states, “Unless otherwise provided, a document is
deemed filed on the date it is received by the court clerk.” Rule 2.253(b)(6) provides:
“The effective date of filing any document received electronically is prescribed by Code
of Civil Procedure section 1010.6. This provision concerns only the effective date of
filing. Any document that is received electronically must be processed and satisfy all
other legal filing requirements to be filed as an official court record.” (Italics added.)



                                              9.
       Current and former versions of the trial court’s local rules incorporate the
language of section 1010.6(b)(3) and portions of California Rules of Court, rule
2.253(b)(6). The local rules state, in relevant part: “For purposes of electronic filing of
documents, pursuant to Code of Civil Procedure § 1010.6(b)(3), any document received
electronically by the Court between 12:00 a.m. and 11:59:59 p.m. on a court day shall be
deemed filed on that court day. … This provision concerns only the method and effective
date of filing; any document that is electronically filed must satisfy all other legal filing
deadlines and requirements.” (Local rule 4.1.2(D)(4); id., former local rule 4.1.13(D),
italics added.)
       Respondent argues the italicized language quoted above means a document will
not be deemed filed on the day it is received unless all legal requirements for filing are
satisfied at the time of submission/receipt. We are not persuaded. By providing for the
submission and receipt of documents up until 11:59:59 p.m., the rules contemplate that
some documents will not be processed and filed by the clerk’s office on the day they are
received. No distinction is made between documents free of defects at the time of receipt
and those with defects that are cured before they are filed. Furthermore, the California
Rules of Court “must be liberally construed” to ensure a just determination of the
proceedings they govern. (Id., rule 1.5(a).)
       The italicized language warns that mere receipt of a document does not mean it
will be filed. Defective papers may be rejected by the clerk of court. However, if the
defect is cured and the document is filed, the filing date relates back to the date of receipt,
which is the “effective date” of the filing. (Cal. Rules of Court, rule 2.253(b)(6); Super.
Ct. Fresno County, Local Rules, rule 4.1.2(D)(4); id., former local rule 4.1.13(D).)
       As of January 1, 2021, section 1010.6 has been amended to address this very issue.
Assembly Bill No. 2165 (2019–2020 Reg. Sess.) (Assembly Bill 2165) revised the
language of section 1010.6, subdivision (b)(4)(A) and added subdivisions (b)(4)(B)–(E).
(Stats. 2020, ch. 215, § 1.5.) Section 1010.6, subdivision (b)(4)(E) provides:

                                               10.
       “If the clerk of the court does not file a complaint or cross complaint
       because the complaint or cross complaint does not comply with applicable
       filing requirements or the required filing fee has not been paid, any statute
       of limitations applicable to the causes of action alleged in the complaint or
       cross complaint shall be tolled for the period beginning on the date on
       which the court received the document and as shown on the confirmation of
       receipt described in subparagraph (A), through the later of either the date on
       which the clerk of the court sent the notice of rejection described in
       subparagraph (C) or the date on which the electronic filing service provider
       or electronic filing manager sent the notice of rejection as described in
       subparagraph (D), plus one additional day if the complaint or cross
       complaint is subsequently submitted in a form that corrects the errors which
       caused the document to be rejected. The party filing the complaint or cross
       complaint shall not make any change to the complaint or cross complaint
       other than those required to correct the errors which caused the document to
       be rejected.”
       The legislative history of Assembly Bill 2165 indicates the amendments were
partially in response to concerns about statutes of limitations expiring because of
“delayed notice of rejected electronically-filed documents.” (Concurrence in Sen.
Amends. to Assem. Bill No. 2165 (2019–2020 Reg. Sess.) Aug. 31, 2020, p. 3.) “The bill
formally tolls any applicable statute of limitations during the interval between the date of
the [notice of receipt] and the date of the [notice of rejection], while providing an
additional day to correct the error that led the filing to be rejected. Filers can also use
these notices as a basis to seek relief from the court if they miss a deadline other than a
limitations period.” (Ibid.; see § 1010.6, subd. (b)(4)(C)–(D) [new provisions regarding
notices of rejection]; Cal. Rules of Court, rule 2.259(a)–(b) [procedures for confirming
receipt, filing, and rejection of electronically submitted documents].)
       The recent amendment to section 1010.6 does not change our analysis of the law
in effect when appellants filed their answer. Section 1010.6(b)(3), California Rules of
Court, rules 1.20 and 2.253(b)(6), and the trial court’s local rules all said the effective
date of any filed document is the date it was received by the court. Unlike the new
version of section 1010.6, there was no qualifying language regarding the effective date
of a properly filed document that contained defects at the time of receipt. “We may not,

                                              11.
under the guise of interpretation, insert qualifying provisions not included in the statute.”
(Estate of Griswold (2001) 25 Cal.4th 904, 917; see Poppers v. Tamalpais Union High
School Dist. (1986) 184 Cal.App.3d 399, 404 [reasoning if “the Legislature had intended
to limit the application of [a particular statute] as respondent suggests, qualifying
language could have easily been used to effectuate this result”].) We are also mindful of
“the legislative and judicial policy of this state to prefer disposition of litigation on the
merits rather than on procedural grounds.” (Carlson v. Department of Fish & Game
(1998) 68 Cal.App.4th 1268, 1278; see Hernandez v. Temple (1983) 142 Cal.App.3d 286,
290 [“The law abhors forfeitures and requires strict construction of statutes imposing
them”].)
       Even if we were to accept respondent’s argument on the issue of statutory
interpretation, we would still reverse the challenged ruling. The reason why is because
appellants’ pleading met all legal filing requirements when it was originally submitted
and received by the trial court. As public entities, appellants are exempt from “any fee
for the filing of any document or paper, [or] for the performance of any official
service ….” (Gov. Code, § 6103, subd. (a).) Appellants’ pleading was rejected because
their exempt status was not explicitly stated on the caption page. However, respondent
does not identify, nor have we been able to find, any statute or rule of court that requires
a public entity to claim the exemption on the face of its pleadings.
       Respondent relies on Government Code section 6100, which provides, in relevant
part: “Officers of the state, or of a county or judicial district, shall not perform any
official services unless upon the payment of the fees prescribed by law for the
performance of the services, except as provided in this chapter.” Based on this language,
respondent argues the clerk of the superior court was authorized to reject appellants’
pleading for failure to tender a filing fee or claim an exemption. The argument ignores a
key phrase in the above-quoted statute: “except as provided in this chapter.” (Ibid.)



                                              12.
       Government Code sections 6100 and 6103 are part of a chapter entitled “Fees.”
The latter statute reads: “Neither the state nor any county … shall pay or deposit any fee
for the filing of any document or paper ….” (Id., § 6103, subd. (a).) “Under settled rules
of statutory construction, a specific statute controls over a more general statute.”
(Okasaki v. City of Elk Grove (2012) 203 Cal.App.4th 1043, 1049; accord, Salazar v.
Eastin (1995) 9 Cal.4th 836, 857.) Government Code section 6103 not only exempts
public entities from filing fees, it affirmatively prohibits them from paying or depositing
such fees. Therefore, the clerk of the court had no authority to reject appellants’ pleading
for lack of payment of a first appearance fee.
       Respondent contends appellants “gave no indication they claimed an exemption
from paying filing fees.” This is not accurate. Appellants’ first written confirmation
from the Odyssey eFileCA system indicates they selected a filing code when submitting
their document to designate it under a category labeled
“Answer/Response/Denial/Demurrer–No Fee.” The second written confirmation
likewise denotes the “Filing Type” as “Answer/Response/Denial/Demurrer–No Fee.”
       As discussed, the rejection notice sent by Odyssey eFileCA attributed the
following statement to the clerk of the court: “If parties are government exempt, it must
state that along with the code somewhere on the first page.” Our research discloses no
such legal requirement, even in the trial court’s official local rules. Moreover, the
Judicial Council has expressly “preempted all local rules relating to pleadings … and the
form and format of papers. No trial court, or any division or branch of a trial court, may
enact or enforce any local rule concerning these fields. All local rules concerning these
fields are null and void unless otherwise permitted or required by a statute or a rule in the
California Rules of Court.” (Cal. Rules of Court, rule 3.20(a); accord, id., rule 2.100(a).)
       Respondent asks us to hold “that the burden is properly placed on [government
entities] to affirmatively claim an exemption if they seek to file without paying filing
fees ….” We decline to do so. (See § 1858 [“In the construction of a statute …, the

                                             13.
office of the Judge is simply to ascertain and declare what is in terms or in substance
contained therein, not to insert what has been omitted, or to omit what has been
inserted”].) The necessity of such a rule is a matter for the Legislature or the Judicial
Council to decide.
       “If a document is presented to the clerk’s office for filing in a form that complies
with the rules of court, the clerk’s office has a ministerial duty to file it.” (Voit v.
Superior Court (2011) 201 Cal.App.4th 1285, 1287.) Appellants’ answer was received
by the trial court in proper form on the date it was due. Therefore, although the pleading
was processed and filed the next day, appellants’ appearance in the validation action was
timely for purposes of section 862.
                                       DISPOSITION
       The trial court’s finding as to the timeliness of appellants’ appearance in this
action, as made in the minute order dated March 16, 2020, is reversed. The parties shall
bear their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)



                                                                             PEÑA, Acting P.J.
WE CONCUR:



SMITH, J.



SNAUFFER, J.




                                               14.